Name: Commission Regulation (EEC) No 1459/89 of 26 May 1989 on customs duties applicable to imports into the Community as constituted at 31 December 1985 of certain processed fruit and vegetable products from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/30 Official Journal of the European Communities 27. 5 . 89 COMMISSION REGULATION (EEC) No 1459/89 of 26 May 1989 on customs duties applicable to imports into the Community as constituted at 31 December 1985 of certain processed fruit and vegetable products from Spain and Portugal Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 75 (4) and 243 (4) thereof, Whereas Council Regulation (EEC) No 4161 /87 (') determines the basic duties to be used in the Community as constituted at 31 December 1985 for the calculation of the successive reductions provided for in the Act of Accession ; Whereas, in order to permit satisfactory disposal of Spanish and Portuguese production of dried mushrooms and dried okra in the Community as constituted at 31 December 1985, the customs duties applicable to such products meeting in Spain and Portugal the conditions provided for in Article 9 (2) of the Treaty should be dismantled more quickly than originally laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 The customs duties applicable to imports from Spain and Portugal into the Community as constituted at 31 December 1985, of the products, in so far as they meet the conditions laid down in Article 9 (2) of the Treaty, listed in the Annex hereto are hereby suspended at the levels indicated for each product, until 31 December 1989 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 395, 31 . 12. 1987, p. 1 . 27. 5 . 89 Official Journal of the European Communities No L 144/31 ANNEX CN code Description Rate of duty(%) ex 0712 30 00 Dried mushrooms, excluding cultivated mushrooms Spain 6 Portugal 6 ex 0712 90 90 Dried okra Spain 7